OPINION — AG — ** STATE FUNDS — COUNTY SUPERINTENDENT OF EDUCATION — FILE CLAIMS ** THE CLAIM OF A COUNTY SUPERINTENDENT OF SCHOOLS FOR HIS COMPENSATION OR SALARY SHOULD BE IN THE SAME FORM, AND SHOULD BE FILED IN THE SAME MANNER, AS CLAIMS OF OTHER COUNTY OFFICIALS FOR THEIR SALARIES; THAT SUCH COMPENSATION OR SALARY IS PAYABLE MONTHLY, THE SAME AS SALARIES OF OTHER COUNTY OFFICIALS; THAT THE AMOUNT CLAIMED SHOULD BE BASED UPON THE TOTAL COMPENSATION PAYABLE, AND NOT MERELY THE AMOUNT CONTRIBUTED BY THE COUNTY; AND THAT A REGULAR COUNTY WARRANT SHOULD BE ISSUED MONTHLY, FOR THE FULL COMPENSATION TO WHICH HE IS ENTITLED FOR THE MONTH FOR WHICH HE IS PAID, SO LONG AS THERE IS AN APPROPRIATION AVAILABLE FOR THE PAYMENT THEREOF, REGARDLESS OF WHETHER ANY OF THE STATE'S CONTRIBUTION HAS BEEN RECEIVED BY THE COUNTY TREASURER. (SALARY, MONTHLY, COUNTY FUNDS) CITE: 70 O.S. 3-3 [70-3-3], 70 O.S. 18-12 [70-18-12] (J. H. JOHNSON)